Citation Nr: 9917144	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  98-07 384	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for leukemia, claimed as 
due to exposure to herbicide agents.



REPRESENTATION

Appellant represented by:	The American Legion




FINDINGS OF FACT


1.  The veteran/appellant in this case served on active duty 
from January 1969 to October 1970.  

2.  On May 27, 1999, the Board received notification that the 
veteran had died on January [redacted] 1999.  



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet.App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet.App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must therefore be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. 
§ 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or as to any 
derivative claim which might be brought by a survivor of the 
veteran.  38 C.F.R. § 20.1106 (1998).




ORDER

The appeal is dismissed.




		
ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 


